DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 4 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 and 8 recites the limitation “one or more pumps and/or valves for regulating the flow of fluid”. There is insufficient antecedent basis for this limitation.
Claim Rejections - 35 USC § 101


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–8 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. 
Claim 1 is directed to a machine (i.e., an apparatus). The claim is directed to a judicial exception in the form of an abstract idea—in this case, one or more mathematical concepts. In particular, the one or more mathematical concepts entail using a control unit to calculate and update flow rates based on, inter alia, a prescribed dose, said prescribed dose being a target mean value of one or more flow rates to be delivered across an entire patient treatment. For instance, the claim recites: calculate or receive initial set values of two or more fluid flow rates; calculate or receive at least a prescribed dose, said prescribed dose being a target mean value of one or more flow rates to be delivered across an entire patient treatment; and execute a flow rate update procedure comprising updated set values based on said prescribed dose in order to deliver the prescribed dose during a reference time interval. Here, the use of, inter alia, a mean value requires mathematical calculation. Additionally, calculating initial set values of two or more fluid flow rates also requires mathematical calculation. In view of these findings, the limitations describing how the control unit is configured are found as being directed to a judicial exception (i.e., abstract idea): in the form of one or more mathematical concepts.
The claim recites additional elements, such as: a filtration unit, a blood withdrawal line, a blood return line, an effluent line, at least two fluid lines, and at least two pumps. The claim also specifies that the control unit is configured to control the at least two pumps based on updated set values. Nevertheless, these additional limitations fail to integrate the judicial exception into a practical application. In this instance, these limitations are not indicative of integration into a practical application: because the abstract idea per se is merely carried out using a generic computer (i.e., control unit). See MPEP § 2106.05(f). To this end, none of these elements apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
Additionally, upon evaluation of each of the additional elements describe above, none of these elements appear to require any particular application of the recited functions of the control unit (e.g., the calculations). As such, claim 1 as a whole does not to amount to significantly more than the judicial exception.
Repeating this analysis with dependent claims 2–8, Examiner finds that these claims, respectively, recite additional elements. However, upon inspection of each claim, the additional elements therein do not appear to apply, rely on, or use, each of the judicial exceptions in a manner that imposes a meaningful limit on both judicial exceptions. As such, the additional elements recited in claims 2–8 do not appear to integrate the judicial exceptions into one or more practical applications. See MPEP §§ 2106.05(a)–2106.05(h). Moreover, it is respectfully submitted that when considering each dependent claim as a whole, none of these claims amount to significantly more than either of the judicial exceptions. Thus, when considering each dependent claim as a whole, the judicial exceptions still appear to be generally linked to the field of extracorporeal blood treatment. See MPEP § 2106.05(h). And in view of these findings, it is respectfully submitted that claims 2–8 are patent ineligible.
Response to Remarks
Based on the amendments, the previous rejections under 35 U.S.C. § 112 have been withdrawn. Additionally, Applicant’s remarks directed to the rejections under 35 U.S.C. § 101 are respectfully acknowledged but are unpersuasive for the reasons provided in the rejections supra. 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is (571)272-9764. The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        



/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773